PER CURIAM.
The District Judge sustained various claims of three United States patents to George F. Thorn for building columns, Nos. 835,717, 844,973, and 844,974. His opinion sets forth fully and clearly the state of the prior art and his conclusion is rested principally on the presumption of invention arising from the granting of the patents, together with public appreciation of the subject patented. The object of the patents was to produce firm and stable columns which could be set one above the other for supporting the floors in buildings of several stories. All the elements of the combinations were old and the combination was useful. The improvement consisted in the filling of a cap telescoped into a hollow steel column with cement, in addition to filling the column itself with cement, which was old, and the insertion of a reinforcing rod extending- from the cement-filled casing of one column through the cement-filled cap into a socket in the base of the superimposed column. The evidence of public use as showing invention is very meager, and we are not able to discover invention in extending the cement filling of hollow columns, which was old, into the hollow caps inserted into the casing of the column or in connecting two columns by a rod projecting from the lower into the upper column.
The decree is reversed.

<@2^>For other cases see same topic & KEY-NUMBER in all Key-Numbered Digests & Indexes